Citation Nr: 1104784	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-04 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the above claim.

In October 2010, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran worked on jet engines during service and was found to 
have had significant noise exposure in service.  Service 
connection has been granted for hearing loss and a noncompensable 
evaluation is presently assigned.  

The Veteran was afforded a VA examination in December 2006 in 
connection with his claims for service connection for hearing 
loss and tinnitus.  Upon review of the examination report, the 
Board finds that the opinion provided is inadequate.  The 
examiner stated that the Veteran's currently diagnosed hearing 
loss and tinnitus are less likely than not due to military noise 
exposure and more likely that not a result of a preexisting 
condition aggravated by 30 years of occupational noise exposure.  
The examiner failed to address the Veteran's inservice noise 
exposure and did not offer clear support for the opinion provided 
regarding tinnitus such that the Board could consider and weigh 
it against other evidence of record.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  Therefore, the Veteran should be afforded a VA 
examination to obtain a medical opinion to determine the nature 
and etiology of his tinnitus.  Such an opinion is necessary for a 
determination on the merits of the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of the 
Veteran's tinnitus.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report. 

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current tinnitus had its onset during active 
military service or is related to in-service 
noise exposure.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached. 

2.  Readjudicate the Veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


